DETAILED ACTION
	Applicants’ Amendment and Response, filed 10/12/2021 has been entered.  Applicants’ amendments overcome the rejections of record.
Claims 25, 29 and 40 are allowed.
The title of the invention has now been changed to “METHODS AND DEVICES FOR THE PRODUCTION AND DELIVERY OF BENEFICIAL FACTORS FROM ADIPOSE-DERIVED STEM CELLS”  to more clearly reflect the allowed invention.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are now amended to the indicated allowable subject matter in the prior Office action.  The prior art of record does not specifically teach that the hADCs comprise at least 50% SR cells or at least 50% SEN cells, as now required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736. The examiner can normally be reached First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thaian N. Ton/Primary Examiner, Art Unit 1632